
	

115 HR 3978 : To amend the Real Estate Settlement Procedures Act of 1974 to modify requirements related to mortgage disclosures, and for other purposes.
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 3978
		IN THE SENATE OF THE UNITED STATES
		February 15, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Real Estate Settlement Procedures Act of 1974 to modify requirements related to
			 mortgage disclosures, and for other purposes.
	
	
 1.Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Table of contents. Sec. 2. Securities and Exchange Commission Reserve Fund. Title I—TRID Improvement Sec. 101. Amendments to mortgage disclosure requirements. Title II—Protection of Source Code Sec. 201. Procedure for obtaining certain intellectual property. Title III—Fostering Innovation Sec. 301. Temporary exemption for low-revenue issuers. Title IV—National Securities Exchange Regulatory Parity Sec. 401. Nationally traded securities exemption. Title V—Eliminating barriers to jobs for loan originators Sec. 501. Eliminating barriers to jobs for loan originators. Sec. 502. Amendment to civil liability of the Bureau and other officials. Sec. 503. Effective date. 2.Securities and Exchange Commission Reserve FundNotwithstanding section 4(i)(2)(B)(i) of the Securities Exchange Act of 1934 (15 U.S.C. 78d(i)(2)(B)(i)), the amount deposited in the Securities and Exchange Commission Reserve Fund for fiscal year 2018 may not exceed $48,000,000.
		ITRID Improvement
 101.Amendments to mortgage disclosure requirementsSection 4(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)) is amended— (1)by striking itemize all charges and inserting itemize all actual charges;
 (2)by striking and all charges imposed upon the seller in connection with the settlement and and inserting and the seller in connection with the settlement. Such forms; and (3)by inserting after or both. the following new sentence: Charges for any title insurance premium disclosed on such forms shall be equal to the amount charged for each individual title insurance policy, subject to any discounts as required by State regulation or the title company rate filings..
				IIProtection of Source Code
			201.Procedure for obtaining certain intellectual property
 (a)Persons under Securities Act of 1933Section 8 of the Securities Act of 1933 (15 U.S.C. 77h) is amended by adding at the end the following:
					
 (g)Procedure for obtaining certain intellectual propertyThe Commission is not authorized to compel under this title a person to produce or furnish algorithmic trading source code or similar intellectual property that forms the basis for design of the algorithmic trading source code, to the Commission unless the Commission first issues a subpoena..
 (b)Persons under the Securities Exchange Act of 1934Section 23 of the Securities Exchange Act of 1934 (15 U.S.C. 78w) is amended by adding at the end the following:
					
 (e)Procedure for obtaining certain intellectual propertyThe Commission is not authorized to compel under this title a person to produce or furnish algorithmic trading source code or similar intellectual property that forms the basis for design of the algorithmic trading source code, to the Commission unless the Commission first issues a subpoena..
 (c)Investment CompaniesSection 31 of the Investment Company Act of 1940 (15 U.S.C. 80a–30) is amended by adding at the end the following:
					
 (e)Procedure for obtaining certain intellectual propertyThe Commission is not authorized to compel under this title an investment company to produce or furnish algorithmic trading source code or similar intellectual property that forms the basis for design of the algorithmic trading source code, to the Commission unless the Commission first issues a subpoena..
 (d)Investment AdvisersSection 204 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–4) is amended— (1)by adding at the end the following:
						
 (f)Procedure for obtaining certain intellectual propertyThe Commission is not authorized to compel under this title an investment adviser to produce or furnish algorithmic trading source code or similar intellectual property that forms the basis for design of the algorithmic trading source code, to the Commission unless the Commission first issues a subpoena.; and
 (2)in the second subsection (d), by striking (d) and inserting (e). IIIFostering Innovation 301.Temporary exemption for low-revenue issuersSection 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding at the end the following:
				
					(d)Temporary exemption for low-Revenue issuers
 (1)Low-revenue exemptionSubsection (b) shall not apply with respect to an audit report prepared for an issuer that— (A)ceased to be an emerging growth company on the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under the Securities Act of 1933;
 (B)had average annual gross revenues of less than $50,000,000 as of its most recently completed fiscal year; and
 (C)is not a large accelerated filer. (2)Expiration of temporary exemptionAn issuer ceases to be eligible for the exemption described under paragraph (1) at the earliest of—
 (A)the last day of the fiscal year of the issuer following the tenth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under the Securities Act of 1933;
 (B)the last day of the fiscal year of the issuer during which the average annual gross revenues of the issuer exceed $50,000,000; or
 (C)the date on which the issuer becomes a large accelerated filer. (3)DefinitionsFor purposes of this subsection:
 (A)Average annual gross revenuesThe term average annual gross revenues means the total gross revenues of an issuer over its most recently completed three fiscal years divided by three.
 (B)Emerging growth companyThe term emerging growth company has the meaning given such term under section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c).
 (C)Large accelerated filerThe term large accelerated filer has the meaning given that term under section 240.12b–2 of title 17, Code of Federal Regulations, or any successor thereto..
			IVNational Securities Exchange Regulatory Parity
 401.Nationally traded securities exemptionSection 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)) is amended— (1)by striking subparagraph (A);
 (2)in subparagraph (B)— (A)by inserting a security designated as qualified for trading in the national market system pursuant to section 11A(a)(2) of the Securities Exchange Act of 1934 that is before listed; and
 (B)by striking that has listing standards that the Commission determines by rule (on its own initiative or on the basis of a petition) are substantially similar to the listing standards applicable to securities described in subparagraph (A);
 (3)in subparagraph (C), by striking or (B); and (4)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
				VEliminating barriers to jobs for loan originators
			501.Eliminating barriers to jobs for loan originators
 (a)In generalThe S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended by adding at the end the following:
					
						1518.Employment transition of loan originators
							(a)Temporary authority To originate loans for loan originators moving from a depository institution to
			 a non-Depository institution
 (1)In generalUpon employment by a State-licensed mortgage company, an individual who is a registered loan originator shall be deemed to have temporary authority to act as a loan originator in an application State for the period described in paragraph (2) if the individual—
 (A)has not had an application for a loan originator license denied, or had such a license revoked or suspended in any governmental jurisdiction;
 (B)has not been subject to or served with a cease and desist order in any governmental jurisdiction or as described in section 1514(c);
 (C)has not been convicted of a felony that would preclude licensure under the law of the application State;
 (D)has submitted an application to be a State-licensed loan originator in the application State; and (E)was registered in the Nationwide Mortgage Licensing System and Registry as a loan originator during the 12-month period preceding the date of submission of the information required under section 1505(a).
 (2)PeriodThe period described in paragraph (1) shall begin on the date that the individual submits the information required under section 1505(a) and shall end on the earliest of—
 (A)the date that the individual withdraws the application to be a State-licensed loan originator in the application State;
 (B)the date that the application State denies, or issues a notice of intent to deny, the application; (C)the date that the application State grants a State license; or
 (D)the date that is 120 days after the date on which the individual submits the application, if the application is listed on the Nationwide Mortgage Licensing System and Registry as incomplete.
									(b)Temporary authority To originate loans for State-Licensed loan originators moving interstate
 (1)In generalA State-licensed loan originator shall be deemed to have temporary authority to act as a loan originator in an application State for the period described in paragraph (2) if the State-licensed loan originator—
 (A)meets the requirements of subparagraphs (A), (B), (C), and (D) of subsection (a)(1); (B)is employed by a State-licensed mortgage company in the application State; and
 (C)was licensed in a State that is not the application State during the 30-day period preceding the date of submission of the information required under section 1505(a) in connection with the application submitted to the application State.
 (2)PeriodThe period described in paragraph (1) shall begin on the date that the State-licensed loan originator submits the information required under section 1505(a) in connection with the application submitted to the application State and end on the earliest of—
 (A)the date that the State-licensed loan originator withdraws the application to be a State-licensed loan originator in the application State;
 (B)the date that the application State denies, or issues a notice of intent to deny, the application; (C)the date that the application State grants a State license; or
 (D)the date that is 120 days after the date on which the State-licensed loan originator submits the application, if the application is listed on the Nationwide Mortgage Licensing System and Registry as incomplete.
									(c)Applicability
 (1)Any person employing an individual who is deemed to have temporary authority to act as a loan originator in an application State pursuant to this section shall be subject to the requirements of this title and to applicable State law to the same extent as if such individual was a State-licensed loan originator licensed by the application State.
 (2)Any individual who is deemed to have temporary authority to act as a loan originator in an application State pursuant to this section and who engages in residential mortgage loan origination activities shall be subject to the requirements of this title and to applicable State law to the same extent as if such individual was a State-licensed loan originator licensed by the application State.
 (d)DefinitionsIn this section, the following definitions shall apply: (1)State-licensed mortgage companyThe term State-licensed mortgage company means an entity licensed or registered under the law of any State to engage in residential mortgage loan origination and processing activities.
 (2)Application StateThe term application State means a State in which a registered loan originator or a State-licensed loan originator seeks to be licensed..
 (b)Table of contents amendmentThe table of contents in section 1(b) of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 4501 note) is amended by inserting after the item relating to section 1517 the following:
					
						
							Sec. 1518. Employment transition of loan originators..
 502.Amendment to civil liability of the Bureau and other officialsSection 1513 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5112) is amended by striking are loan originators or are applying for licensing or registration as loan originators. and inserting have applied, are applying, or are currently licensed or registered through the Nationwide Mortgage Licensing System and Registry. The previous sentence shall only apply to persons in an industry with respect to which persons were licensed or registered through the Nationwide Mortgage Licensing System and Registry on the date of the enactment of this sentence..
 503.Effective dateThis title and the amendments made by this title shall take effect on the date that is 18 months after the date of the enactment of this Act.
			
	Passed the House of Representatives February 14, 2018.Karen L. Haas,Clerk
